internal_revenue_service number release date index number - ---------------------------------- ---------------------------------- ---------------------------------- ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-104804-05 date date legend x a b state date date year year year a b ---------------------------------- ein ---------------- -------------------- ssn ----------------- ------------------------ ssn ----------------- ---------- ---------------------- ---------------------- ------- ------- ------- ----------- ----------- plr-104804-05 dear -------------- this is in reply to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated under the laws of state in year x’s two shareholders are a and b x filed a form_2553 election by a small_business_corporation effective date however in year x’s accountant realized that x had a shares of preferred_stock outstanding and b shares of common_stock outstanding the common and preferred shares had identical dividend and distribution rights but on liquidation the preferred_stock had distribution rights in priority over the common_stock further the preferred_stock and common_stock had disparate voting rights x did not therefore qualify to be an s_corporation because it had two classes of stock on date in order to correct the error x repurchased and retired the preferred_stock a x’s president represents the circumstances resulting in the ineffectiveness of x’s election to be an s_corporation were inadvertent and that x’s shareholders did not intend to engage in tax_avoidance or retroactive tax planning further x and its shareholders have treated x as an s_corporation for all taxable years beginning in year x and x’s shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require sec_1361 of the code provides that an s_corporation means a small_business_corporation for which an election under sec_1362 is in effect for such taxable_year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the plr-104804-05 corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that x’s s election was ineffective for the taxable_year beginning on date because x had two classes of stock we further conclude that the ineffective election was inadvertent within the meaning of sec_1362 accordingly under the provisions of sec_1362 x will be treated as an s_corporation from date and thereafter provided that x’s s election was not otherwise invalid or has not otherwise been terminated under sec_1362 this ruling is contingent on x and all of its shareholders treating x as having been an s_corporation for the period beginning date and thereafter accordingly all of the shareholders in x in determining their respective income_tax liabilities for the period beginning date and thereafter must include their pro_rata share of the separately_stated and non-separately computed items of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling shall be null and void except as specifically ruled upon above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code specifically no opinion is expressed on whether x is otherwise eligible to be treated as an s_corporation this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s representative sincerely j thomas hines chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
